DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/29/2021, and 01/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant amended claims 16-17, 19-20, 23-25, 27-28, and 31.
5.	Applicant canceled claims 21 and 29.

Allowable Subject Matter
6.	Claims 16-20, 22-28, 30-31 are allowed.
7.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 16 and 24, the closest prior art record, Kim (US 2015/0139135) teaches a wireless network device, 
comprising: a method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
determining that a first monitoring occasion of a first downlink control channel and a second monitoring occasion of a second downlink control channel which is different from the first downlink control channel overlap, wherein the first downlink control channel is associated with a first beam and the second downlink control channel is associated with a second beam which is different from the first beam; and 
However, Kim alone or in combination fails teaches or fairly suggest; 
performing a monitoring of the first downlink control channel associated with the first beam only without monitoring of the second downlink control channel associated with the second beam, based on the determination,
 wherein the first downlink control channel corresponds to a common search space (CSS), and the second downlink control channel corresponds to a UE-specific search space (USS).

Dependent claims 17-20, 22-23, 25-28, and 30-31 are allowable for the same reason as set forth above.



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641